SULLIVAN, J.
1. Language of written instrument cannot escape its natural and logical meaning, if unambiguous.
2. If language of a written contract is ambiguous, facts and elements surrounding it must be employed to ascertain true meaning.
3. Ambiguity in written instrument to permit extraneous facts in interpretation should arise from language, and not be element foreign to context and forced therein to strain meaning apparent by language.
4. Written instrument, guaranteeing payment by buyer of amounts due under contract, in which guarantors limited themselves specifically to payment of drafts for work completed, held not to extend beyond financing of payments for completed materials, and did not include damages for buyer’s breach of contract.
(Levine, PJ., and Vickery, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.